Title: From John Adams to William Cranch, 29 June 1801
From: Adams, John
To: Cranch, William



Dear Sir
Stonyfield June 29th 1801

I thank you for your favour of the 13th. If it be true, or has not only whispered but confidently asserted for many years that the Jacobins first perverted Langdon, by holding out to him the temptation of the V. P. The least they could do in honor, after cheating him of that promotion, destroying his character, and passing him through Purgatory for 5 years, was to make him Secy. of Navy. His fitness for that office or any other I leave. His appointment will not diffuse much influence in N England. What they mean by agrandizing Executive Power I know not. There have been more acts of the Exece. of more power in 4 months past, than were in 12 years preceeding. They deceive themselves. They will find that the national sentiment has not changed.
The removal of Whipple and Gardiner at Portsmouth was insisted on by the members of Con. from that State, Gardiner at least for daily misbehaviour in his office. Instead of doing his duty, he represented to the people, the uncertainty of the public securities, and the dubitability, if not improbability that even another quarters interest would be paid upon the public Debt. I always expected that the principal republican reform would be the suppression of levies. The silly shortsighted fishes will bite at the bate, though it is so thin as not to conceal the hook. The Levies were as unpleasant to me as they could be to my Successors. Their omission will save him much trouble. His prohibition of Toasts is prudent and proper, I sometimes indulged the social feelings of my soul by giving, or asking for a toast but I was always wrong in this. I hope it is true that the Exec does not much approve of the reduction of the Navy.
Jefferson at the head of a subscription to promote a circulating library of the Works of Modern Philosophers is there in character—never more in character, & for what I know, he may be praised for it as loudly as Frederick of Prussia was. That part of the World of science called Academicians, if not the Universal, are at this day, prone to Epicureanism to such a degree, that they instantly become the puffers and Trumpeters of every man of genius and Learning who despises the Church. By the Church, you may here understand a great deal.
I would not however be a patron of Callender, Duane, Lyon, Cooper & Freneau for the fee simple of the U.S. with unlimited dominion over their inhabitants, with their own consent. Your letters I much esteem and hope for a series of them
Your very good friend
